DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submissions filed on 06/06/2022 has been entered.  

Election/Restrictions
Applicants previously elected Group I, drawn to a method comprising culturing cells to produce 3-D lung tissue, and optionally further comprising engrafting the 3-D lung tissue into a subject, and more specifically species B, drawn to methods comprising culturing cells from ventral-anterior foregut spheroid derived from pluripotent stem cells into tissue comprising 3-D lung-like epithelium... and obtaining 3-D lung tissue from the cultured tissue comprising 3-D lung-like epithelium.
Due to the amendment to claims 1 and 3, claims 1, 3 and 4 are now exclusively drawn to a non-elected species, and are hereby withdrawn pursuant to 37 CFR 1.142(b). 
Claims 11-13, 15, 16, 18, 19 and 20-24 read on the elected invention and species.  Claims 1, 3, 4, 9 and 10 are withdrawn from consideration, being directed to a non-elected invention and/or non-elected species of the elected invention. 

Claim Interpretation
	The amendments to the independent claims introduces the limitation that the culturing in vitro is for approximately forth days.  It was confirmed in an interview with attorney Robert Goetz that “forth” was a typographical error and should be “forty”.  The claims will be examined as if they read “culturing in vitro for approximately forty days”.
Claim 21 is directed to a method comprising two active steps: (a) culturing, and (b) obtaining.  
The method involves (a) culturing cells from the ventral-anterior foregut spheroid tissue, which have been derived from pluripotent stem cells, for approximately forty days under conditions effective to activate each of the following signaling pathways (i) FGF signaling pathway, (ii) retinoic acid signaling pathway, and (iii) Wnt signaling pathway.  The claim requires all three of the signaling pathways to be activated.  The (a) culturing step must result in differentiation of the ventral-anterior foregut spheroid tissue into tissue comprising 3-D lung-like epithelium.  The specification does not provide an explicit definition for “lung-like epithelium”, thus any tissue comprising cells that have any characteristics that are similar to lung epithelium (similar morphology, shared protein markers, etc) will be considered to satisfy this limitation.  (The specification states “In some embodiments, the “lung-like epithelium” comprises cells having SOX9 protein activity and SOX2+ protein activity...) (See, e.g. ¶0147); however, this is only an example, not a definition, so the claims are not limited to such.)  
The (b) obtaining step only specifies the end result: obtaining 3-D lung tissue from the cultured tissue (produced in (a)), said 3D lung tissue comprising at least some lung bud tip progenitor cells that co-express both Sox9 and Sox2.  In the absence of a specific definition in the specification, the term “3-D lung tissue” is interpreted as covering any one or more lung cells in a 3D agglomeration.  The lung cells (including the lung tip progenitor cells) may be the same as, or different than, the 3-D lung-like epithelial cells. If the 3D lung-like epithelium does not comprise at least one lung bud tip progenitor cell that co-expresses SOX9 and SOX2, then some manipulation (e.g. further culture or manipulation) must be carried out as part of the ‘obtaining’ step in order to result in formation of 3D lung tissue that comprises at least some lung bud tip progenitor cell that co-expresses SOX9 and SOX2.  The specification teaches that lung tip progenitor cells are multipotent progenitor cells residing at the tips of bifurcating epithelial tubes that give rise to all lung epithelial types (See ¶0009).  The specification characterizes human lung bud tip [epithelial] cells as co-expressing SOX9 and SOX2 (See ¶0010).  
In the broadest reasonable interpretation, the (a) culturing, and (b) obtaining steps may be a continuous single step, wherein the cells from the ventral-anterior foregut spheroid tissue is cultured for at approximately 40 days, during which time the ventral-anterior foregut spheroid tissue passes through a stage of lung-like epithelium, and results in formation of 3D lung tissue that comprises at least some lung bud tip progenitor cells.  It is noted that “obtaining” does not require isolation.  

Claim 11 is directed to a method of treating a mammalian subject having a damaged lung with reduced function, comprising: carrying out steps a) and b) as required by claim 21, and then c) engrafting the obtained 3D lung tissue at the site of injury.  By virtue of engrafting new lung tissue at a site, the step will inherently serve to repopulate at least a portion of the site with the engrafted cells (cells of the 3D lung tissue).  The engrafted cells/tissue will necessarily supplement the function to at least some degree for some period of time, thereby treating the subject.  (Treatment is being broadly interpreted as covering any embodiment wherein at least some supplement in function is provided for at least some time).  
	
	Claim 12 attempts to further limit the method of parent claim 11 by defining the condition with which the lung damage is associated.  However, the language used by claim 12 (wherein the damage is associated with, but not limited to....) does not recite a closed group of alternatives, rather it permits for the lung damage to be associated with any condition.  

Status of Prior Objections/Rejections
RE: Objection to claims 1 and 11:
	The amendment to claims 1 and 11 obviate the basis of the prior objection.  The objection is withdrawn.

RE: Rejection of claims 1, 3, 4, 6, 7, 11-13, 15, 16, 18 and 19 on basis of Improper Markush Grouping:
	The amendments to the claims obviates the basis of this rejection.  The rejection is withdrawn. 

RE: Rejection of claims 4 and 16 under 35 USC 112(a), lack of written description:
	Claim 4 is no longer under examination.  The amendment to claim 16 is effective to obviate the prior basis of rejection.  The rejection is withdrawn.

RE: Rejection of claim 12 under 35 USC 112(d), failure to further limit:
	Applicants did not address this rejection.  The rejection is maintained.

RE: Rejection of claims 1, 3, 6 and 7 under 35 USC 102(a)(1) over Chen et al or Snoeck et al, and Rejection of claims 11-13, 15, 16, 18, and 19 under 35 USC 103 over Snoeck et al:
	Applicants have addressed the rejections en bloc:
	Applicants assert neither Chen et al nor Snoeck et al teach culturing cells from the ventral-anterior foregut spheroid tissue in vitro for approximately 40 days.
	Due to the claim amendment, the prior rejections are withdrawn.  New grounds of rejection are made to address the current claim limitations.

New/Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends from claim 11.  Claim 11 requires treatment of a mammalian subject having a damaged lung tissue with reduced function.  Claim 12 defines the condition with which the lung damage is associated.  However, the language used by claim 12 (wherein the damage is associated with, but not limited to....) does not recite a closed group of alternatives, rather it permits for the lung damage to be associated with any condition.  Thus, claim 12 does not further limit the scope of parent claim 11.  Both claims 11 and 12 permit the lung damage to be associated with any condition.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Nature Cell Biol, e-pub April 24, 2017).
	Chen et al disclose generation of lung bud organs (LBOs) by: 
differentiating human pluripotent stem cells (ESCs or iPSCs) to definitive endoderm (d1-d4), 
differentiating the definitive endoderm to anterior foregut endoderm (AFE) (d4-d6), 
inducing ventralization of the AFE by exposure to BMP4, FGF10, FGF7, retinoic acid and CHIR99201, thereby causing release of adherent structures and formation of clumps (i.e. spheroids) (d6-d8), and 
continuing to culture the suspended clumps (spheroids) in presence of BMP4, FGF10, FGF7, retinoic acid and CHIR99201 to form LBOs (d8-d25) (See Pg. 542, col. 2-Pg. 543, col. 1, and Suppl Fig. 1b).
Chen et al disclose embedding the 25 day LBOs in Matrigel and further culturing in the presence of CHIR99021, FGF10, FGF7, BMP4 and retinoic acid (d25-d170+).  Chen et al maintains the LBOs in Matrigel culture for >170 days.  Chen et al report the LBOs formed branching structures with dilated tips by day 49 (See Fig. 3a).  Chen et al characterize the branched tubules after 170 days and report that the branched structures included cells that co-expressed SOX9 and SOX2 (See Pg. 545, col 2, Suppl Fig. 4d).

The method of Chen et al reads on the instant claims as follows:
Regarding claim 21: The AFE clumps (spheroids) that are released from the substrate at d8 read on ventral-anterior foregut spheroid tissue derived from pluripotent stem cells.  The d25 LBOs read on tissue comprising 3D lung-like epithelium (noting they contain at least some cells having at least some markers of epithelial cells (p63, see Pg. 543, col. 1).  The LBOs with branching structures with dilated tips observed at d49 read on 3D lung tissue.  
Cells co-expressing Sox9 and Sox2 are considered to read on lung bud tip progenitor cells (noting this is the only phenotypic feature of lung bud tip progenitors described in the instant application).
Chen et al teaches a method.  
The culture steps of Chen et al from d8-d49 are considered to read on the claimed steps of culturing cells from ventral-anterior foregut spheroids derived from pluripotent stem cells (the ventral-anterior foregut spheroid tissue derived from pluripotent stem cells) in vitro for approximately 40 days, wherein the culturing results in differentiation of the cells into tissue comprising 3-D lung like epithelium (the LBOs of d25), and obtaining 3-D lung tissue (the LBOs with branching structures and dilated tips at d49) from the tissue comprising 3D lung-like epithelium.  During this culture period (d8-d49), the cells are cultured in medium comprising BMP4, FGF10, FGF7, retinoic acid and CHIR99021.  The FGF10 and FGF7 each serve to activate the FGF signaling pathway.  The retinoic acid serves to activate the retinoic acid pathway.  The CHIR99021 serves to activate the Wnt signaling pathway.  
Chen et al does not analyze the cell markers/types in d49 LBOs with branching structure and dilated tips. Rather, Chen et al only analyze and report on the cell markers/types in d170 LBOs.  Chen et al reports that the d170 LBOs with branching structure and dilated tips comprises cells co-expressing SOX9 and SOX2.  Chen et al teach the cells that co-express SOX2 and SOX9 are found in branching tubes within the LBOs (See Chen et al, Suppl Fig. 4d).  Given that cells co-expressing SOX2 and SOX9 are taught to be present in the branching structures of the LBO, and that the LBOs form said branching structures by d49, there is a reasonable basis to conclude that the d49 LBOs containing branching structures also contain cells co-expressing SOX2 and SOX9.  Cell co-expressing Sox2 and Sox9 read on lung bud tip progenitor cells. Therefore, by d49, the method obtains 3-D lung tissue comprising lung bud tip progenitor cells co-expressing SOX9 and SOX2 (d49 LBOs with branding structures and dilated tips). 
This is a rejection based on inherency.  The prior art does not use the same terminology, or identify the same cell markers as recited by the instant claims.  Yet, based on the substantially similar method steps, and the additional evidence available in the prior art reference, there is a reasonable basis to conclude that the tissue types generated by Chen et al over time are one and the same as those described by the instant claims.  There is no requirement that a person of ordinary skill would have recognized the inherently present tissue/cell types at the time of the invention, but only that the tissue/cell types were in fact inherent in the prior art reference.  See MPEP 2112(II).  As the examiner has made a reasonable case to establish inherency, burden to show distinction is shifted to applications. See MPEP 2112(V). 
Regarding claims 22 and 23: Following the discussion of claim 21 above, the FGF7 and FGF10 read on small molecules or agonists that active the FGF signaling pathway.  The CHIR99021 reads on a small molecule that activates the Wnt signaling pathway.  In Supplementary Table 1, Chen et al teach they use all-trans retinoic acid, which reads on a small molecule that activates the RA signaling pathway.  
Regarding claim 24: The method of Chen et al involves differentiating human pluripotent stem cells (hESCs or iPSCs) into definitive endoderm, then into AFE, then into ventralized AFE.

Claims 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snoeck et al (US 2020/0093959).
	Snoeck et al disclose the same protocol as Chen et al, described above (See Snoeck et al, ¶0059-0060, 0062-0066, 0115-0189, and Fig. 6B).  For brevity it will not be repeated.  Snoeck et al use the phrase “branched lung bud organ (BLBOs)”.  Snoeck et al disclose BLBOs form by d49 (See ¶0062 and Fig. 3a).  Snoeck et al disclose the d170 BLBOs contain cells that co-express SOX2 and SOX9 in tubules (See ¶0066 and Fig. 9B).
	Snoeck et al teach the BLBOs can be made using iPSCs which have been genetically corrected via CRISPR/Cas technology to correct defective genes, and the BLBOs can be used for treatment of lung diseases related to the defective genes (See Snoeck et al, ¶0033-0046).
The method of Snoeck et al reads on instant claims as follows:
Regarding claim 21: Snoeck et al teaches a method.  
The culture steps of Snoeck et al from d8-d49 are considered to read on the claimed steps of culturing cells from ventral-anterior foregut spheroids derived from pluripotent stem cells (the ventral-anterior foregut spheroid tissue derived from pluripotent stem cells) in vitro for approximately 40 days, wherein the culturing results in differentiation of the cells into tissue comprising 3-D lung like epithelium (the LBOs of d25), and obtaining 3-D lung tissue (the BLBOs at d49) from the tissue comprising 3D lung-like epithelium.  During this culture period (d8-d49), the cells are cultured in medium comprising BMP4, FGF10, FGF7, retinoic acid and CHIR99021.  The FGF10 and FGF7 each serve to activate the FGF signaling pathway.  The retinoic acid serves to activate the retinoic acid pathway.  The CHIR99021 serves to activate the Wnt signaling pathway.  
Snoeck et al does not analyze the cell markers/types in d49 LBOs with branching structure and dilated tips. Rather, Snoeck et al only analyze and report on the cell markers/types in d170 BLBOs.  Snoeck et al reports that the d170 BLBOs comprises cells co-expressing SOX9 and SOX2.  Snoeck et al teach the cells that co-express SOX2 and SOX9 are found in branching tubes within the BLBOs (See ¶0066).  Given that cells co-expressing SOX2 and SOX9 are taught to be present in the branching structures of the BLBO, and that the BLBOs form said branching structures by d49, there is a reasonable basis to conclude that the d49 BLBOs containing branching structures also contain cells co-expressing SOX2 and SOX9.  Cell co-expressing Sox2 and Sox9 read on lung bud tip progenitor cells. Therefore, by d49, the method obtains 3-D lung tissue comprising lung bud tip progenitor cells co-expressing SOX9 and SOX2 (d49 BLBOs). 
This is a rejection based on inherency.  The prior art does not use the same terminology, or identify the same cell markers as recited by the instant claims.  Yet, based on the substantially similar method steps, and the additional evidence available in the prior art reference, there is a reasonable basis to conclude that the tissue types generated by Snoeck et al over time are one and the same as those described by the instant claims.  There is no requirement that a person of ordinary skill would have recognized the inherently present tissue/cell types at the time of the invention, but only that the tissue/cell types were in fact inherent in the prior art reference.  See MPEP 2112(II).  As the examiner has made a reasonable case to establish inherency, burden to show distinction is shifted to applications. See MPEP 2112(V). 
Regarding claims 22 and 23: Following the discussion of claim 1 above, the FGF7 and FGF10 read on small molecules or agonists that active the FGF signaling pathway.  The CHIR99021 reads on a small molecule that activates the Wnt signaling pathway.  Snoeck et al use all-trans retinoic acid (See ¶0117), which reads on a small molecule that activates the RA signaling pathway.  
Regarding claim 24: The method of Snoeck et al involves differentiating human pluripotent stem cells (hESCs or iPSCs) into definitive endoderm, then into AFE, then into ventralized AFE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snoeck et al (US 2020/0093959).
The teachings of Snoeck et al are set forth above. 
Regarding claims 11-13: Following the discussion of claim 21, above, Snoeck et al teach steps a) and b) of claim 11.  Snoeck et al further teach that BLBOs can be generated using genetically engineered iPSCs and can then be used to treat lung disorders stemming from certain genetic disorders, including cystic fibrosis.  
Snoeck et al disclose two known genetic modifications, achievable using CRISPR technology, to correct for specific known genetic defects known to cause cystic fibrosis (See Snoeck et al, ¶0045).  It would have been prima facie obvious to have generated the BLBOs using iPSCs edited via either of the known CRISPR technologies and to then have engrafted the BLBOs into a subject suffering from cystic fibrosis caused by one of the specific genetic defects for the purpose of providing cells capable of producing the corrective protein.  The motivation to do so is found in the teachings of Snoeck et al.  One would have had a reasonable expectation of success because Snoeck et al teach the gene editing techniques were known in the art, and Snoeck et al teach that the BLBOs can successfully be transplanted and expected to develop in vivo.  
Regarding claims 15, 16 and 19: For the reasons set froth for the rejections of claims 22-24, respectfully above, the method of Snoeck et al teaches/satisfies each of these claim limitations. 
Regarding claim 18: In the method of Snoeck et al the step of culturing the AFE spheroids (and then the BLBOs) in the presence of the FGF7, FGF10, RA and CHIR99021 at specified time periods reads on the claim step of activating one or more signaling pathways within the cells from the ventral-anterior foregut spheroid tissue ...occurs over a specified temporal period, as well as activating two or more signaling pathways.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633